Citation Nr: 0931810	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-05 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
1999 for the grant of service connection for the cause of the 
Veteran's death.

2.  Entitlement to an effective date earlier than May 24, 
1999 for eligibility for Dependents' Educational Assistance 
(DEA) pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  The Veteran died in August 1992.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, which granted entitlement to service 
connection for the cause of the Veteran's death and 
eligibility for DEA pursuant to 38 U.S.C. Chapter 35 
effective May 24, 1999.  

The appellant presented testimony at a Board videoconference 
hearing chaired by the undersigned Veterans Law Judge in 
November 2008.  A transcript of the hearing is associated 
with the claims folder.


FINDINGS OF FACT

1.  In a March 7, 1997 decision, the Board denied the 
appellant's claim of service connection for the cause of the 
Veteran's death.

2.  On May 24, 1999, the RO received the appellant's request 
to reopen the claim of service connection for the cause of 
the Veteran's death.  

3.  The Board ultimately reopened the claim and granted 
service connection for the cause of the Veteran's death in an 
October 2005 decision; the RO thereafter assigned an 
effective date of May 24, 1999, the date of receipt of the 
claim to reopen.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 24, 
1999, for the grant of service connection for the cause of 
the Veteran's death, have not been met.  38 U.S.C.A. §§ 5108, 
5110, 7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 
3.400 (2008).

2.  The criteria for an effective date earlier than May 24, 
1999, for eligibility for DEA pursuant to 38 U.S.C. Chapter 
35, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Because the appellant appeals the "downstream" issue of the 
effective date for the award of benefits arising from the 
grant of service connection, the notice provisions of 
38 U.S.C.A. § 5103 and its implementing regulations are not 
applicable.  This is because the claim to which those notice 
provisions would have applied, was the one for service 
connection.  As that has been granted, those notice 
provisions have served their purpose.  

All relevant evidence has been obtained, and the appellant 
has not identified any additional records that could be 
obtained.  


Analysis

The appellant contends that the effective date for the award 
of Dependency and Indemnity Compensation (DIC) benefits 
should be March 1993, reflecting the date she filed her 
original DIC claim.  She argues that she was not notified of 
the March 1997 Board decision which denied entitlement to 
service connection for the cause of the Veteran's death, and, 
thus, that decision was not final.  Alternatively, she argues 
that the effective date should be August 1992, the date of 
the Veteran's death, and the effective date told to her by a 
VA employee.  

Historically, the Veteran died on August [redacted], 1992.  The 
appellant filed an application for DIC, which was received by 
the RO on March 24, 1993.  That was denied by the RO in April 
1993, which decision was appealed to the Board.  The Board 
denied service connection for the cause of the Veteran's 
death in a March 7, 1997 decision.  In May 1999, the 
appellant sent the RO a statement requesting that her "claim 
for DIC be re-opened," as there were still ongoing studies 
of the diseases caused by exposure to Agent Orange.  Service 
connection for the cause of the Veteran's death was 
ultimately granted in an October 2005 Board decision.  That 
decision was effectuated by a January 2006 rating decision, 
which also established eligibility to DEA, both effective 
from May 24, 1999, the date of receipt of the application to 
reopen.  In a May 2006 statement, the appellant expressed 
disagreement with the effective date.

Under the law, with the exception of certain enumerated 
matters not relevant here, or when the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date of mailing stamped on the face of the decision.  See 
38 C.F.R. § 20.1100(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has made it clear that an 
appellant generally can attempt to overcome the finality of a 
prior final decision of the RO or Board in only one of two 
ways: By a request for revision of an RO or Board decision 
based on clear and unmistakable error (CUE), or by a claim to 
reopen based upon new and material evidence.  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 7111(a) ("A decision by the Board is subject 
to revision on the grounds of [CUE].  If evidence establishes 
the error, the prior decision shall be reversed or 
revised.").  Of the two options for challenging a final 
decision, only a request for revision premised on CUE could 
result in the assignment of an earlier effective date for an 
award of service connection, because the proper effective 
date for an award based on a claim to reopen can be no 
earlier than the date on which that claim was received.  38 
U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 
1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date."); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("[W]hen a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); see also Bingham 
v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

In the instant case, the record reflects that from the March 
7, 1997 Board denial to May 23, 1999, the appellant did not 
file any formal or informal claims with VA indicating an 
intent to seek DIC benefits.  The effective date for a grant 
of service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5100; 
38 C.F.R. § 3.400 (q) (1) (ii).  As such, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
May 24, 1999.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. 
Cir. 2005); Sears v. Principi, 359 F.3d 1326 (Fed. Cir. 
2003).  In order for the appellant to be awarded an effective 
date based on an earlier claim, she has to show CUE in the 
prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332 
(1995).  She has not made a specific allegation of such 
error.  (In this regard, the Board notes that, in a December 
2002 statement, the appellant did assert CUE with respect to 
a December 1999 RO decision denying her May 1999 claim to 
reopen.)

The appellant essentially contends that the March 1997 Board 
decision is not final since she did not receive notice of 
that decision.  In this regard, the Board notes that there is 
a presumption of regularity of government process that can 
only be rebutted by clear evidence to the contrary.  Ashley 
v. Derwinski, 2 Vet. App. 62 (1992).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2008).  There is 
no such clear evidence to rebut the presumption of 
notification in this case.  As discussed, the Board denied 
service connection for the cause of the Veteran's death in a 
March 1997 decision.  The record reflects that the Veteran 
was notified of this decision that same month.  Although no 
address is indicated on that notice, procedure required that 
it be sent to the last address of record.  There is no 
indication in this case that the March 1997 notice was sent 
to an incorrect address, or was returned as undeliverable.  
In this regard, the Board notes that the record does show 
that a December 1996 letter, (not the Board decision), 
correctly addressed, was returned as undeliverable.  
Likewise, it is noted the Veteran asserted in her May 2006 
Notice of Disagreement, that a VA employee told her the March 
1997 Board decision was returned as undeliverable.  This, 
however, is simply not reflected in the claims folder.  The 
presumption of regularity is not rebutted where there is no 
indication that a notice was returned as undeliverable.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995) (citing Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994)).  

Additionally, the appellant argues that soon after learning 
of the Board's October 2005 grant of service connection for 
the cause of the Veteran's death, she contacted VA to inquire 
about the effective date of her benefits, and was informed by 
an employee that the effective date would be the date of her 
husband's death.  As such, she essentially seeks equitable 
relief in the form of an earlier effective date to compensate 
her for relying on the employee's advice.  While it may well 
be that the appellant was not properly advised about the 
effective date of her DIC benefits, the Board is precluded 
from awarding benefits where they are not allowed by statute.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment 
of government benefits must be authorized by statute; the 
fact that a claimant may have received erroneous advice from 
a government employee cannot be used to estop the government 
from denying benefits).  The Board acknowledges the 
appellant's frustration but is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2008).

Regarding the effective date for the award of DEA benefits, 
the Board finds that an effective date earlier than May 24, 
1999 is not warranted.  The eligibility date for DEA benefits 
is the date on which an individual becomes an eligible person 
as defined in 38 C.F.R. § 21.3021(a).  38 C.F.R. § 
21.3021(o).  The date that the appellant became an eligible 
surviving spouse pursuant to 38 C.F.R. § 21.3021(a) was May 
24, 1999, which was the date the appellant became entitled to 
DIC benefits.  Thus, an earlier effective date for DEA 
benefits is not warranted.  

Accordingly, under the applicable regulations, May 24, 1999, 
the date of receipt of the claim to reopen that triggered the 
allowance, is the earliest effective date for the award of 
service connection for the cause of the Veteran's death and 
the award of DEA benefits.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.400, 21.3021(o).  The preponderance of the evidence is 
against the assignment of an effective date prior to May 24, 
1999 and the appeals are denied.  Since the preponderance of 
the evidence is against the claim for an earlier effective 
date, the benefit of the doubt doctrine is not for 
application with regard to these claims.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision, the Board notes that the effective 
date rules under 38 C.F.R. § 3.816 addressing awards of 
benefits under the Nehmer Court Orders for disability or 
death caused by a condition presumptively associated with 
herbicide exposure are not applicable here, since the 
Veteran's death was not due to one of those presumptive 
conditions.  









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than May 24, 1999, 
for service connection for the cause of the Veteran's death, 
is denied.

Entitlement to an effective date earlier than May 24, 1999, 
for eligibility for DEA pursuant to 38 U.S.C. Chapter 35, is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


